DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 10/21/2021 has been entered.
Claims 1-3, 5-10, and 15 are pending.  
Claims 4, and 11-14 have been canceled.
Claim 5 has been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strock (US 2011/0116920) in view of Hazel et al (US 2013/0224453 A1).
Regarding claims 1-3, 6 and 15, Strock discloses a component for a gas turbine engine (turbine article) comprising a metal based alloy (as in claim 6) substrate with a geometric surface feature having a plurality of protrusions (and recesses) ((Fig 3) and 
Strock does not teach a toughened ceramic interlayer disposed between the topcoat and the geometric surface feature or a range of the interlayer thickness of 2.54 x 10-6 to 7.62 x 10-5 meters (0.1 to 3.0 mils) thick.
However, Hazel teaches the use of a multi-layer (at least two layer) thermal barrier coating applied over a bond coated substrate [0005] with the first layer being tougher than the second layer and the first layer being pure 7YSZ (7 wt. % yttria stabilized zirconia) [0029] which facilitates the spallation resistance of the coating.  Hazel teaches the thickness of the first layer as 0.0005 – 0.003 in. or (0.5 – 3 mils).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the multilayer coating of Hazel on the substrate of Strock in place of the thermal barrier coating of Strock to provide a recessed substrate with a bond coat and a first toughened (as in claim 2) thermal barrier of 7 wt% YSZ and a second thermal barrier layer with faults extending from the geometric surface feature through the coatings to provide a coating with reduced internal stress and spallation-resistance. 
Regarding claim 5, Strock in view of Hazel teaches all of the limitations of claim 1 as set forth above and Strock further teaches recesses with substantially uniform recess depths (Fig 3).
Strock in view of Hazel does not expressly teach a ratio of the recess width to the recess depth is 1 to 10, with the recess depth being at least 0.01 inches (0.254 millimeters).
However, Strock teaches that the dimensions of each of the plurality of geometric surface features may be designed with a particular ratio of a height of the feature to a width of the feature and that narrow widths of the features in combination with short heights may lead to a continuous over-coating of the thermally insulating topcoat rather than discontinuous portions on the tops of the features and in the valleys.  Strock teaches that different spacings are appropriate for different thicknesses of the thermally insulating topcoat (paragraph [0020]), and teaches the dimensions of each of the plurality of geometric features as having a height to width ratio of 1 to 10 with a minimum width being 0.01 in. making the recess depth 0.1 in (at least 0.01 in.)  [0019].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the same width to depth ratio for the recesses created by the features as for the features to prevent over coating of the recess features resulting in a depth being at least 0.01 inches.  
Regarding claims 7-10, and alternately 15, Strock discloses a component for a gas turbine engine (turbine article) comprising a metal based alloy (as in claim 6) substrate with a geometric surface feature having a plurality of protrusions (and recesses) ((Fig 3) and paragraphs [0014], [0015], and [0017]).  Strock discloses an 
Strock does not teach a toughened ceramic interlayer disposed between the topcoat and the geometric surface feature and an erosion resistant thermal barrier coating  (E-TBC) layer  between the interlayer and the topcoat or a range of the interlayer thickness of 2.54 x 10-6 to 7.62 x 10-5 meters (0.1 to 3.0 mils) thick.
However, Hazel teaches the use of a multi-layer (at least two layer) thermal barrier coating applied over a bond coated substrate [0005] with the first layer being tougher than the second layer and the first layer being pure 7YSZ (7 wt. % yttria stabilized zirconia) [0029] which facilitates the spallation resistance of the coating.  Hazel teaches the thickness of the first layer as 0.0005 – 0.003 in. or (0.5 – 3 mils).  Hazel further teaches the second layer as materials such as yttrium stabilized zirconia or gadolinia stabilized zirconia (gadolinia zirconate) [0036] and may be particularly 0.004 – 0.015 inches or (4-15 mils) thick. [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose gadolinia zirconate from the limited number of possible materials for the topcoat of Strock, and yttrium stabilized zirconia or gadolinia stabilized zirconia (gadolinia zirconate) for the second .  

Response to Arguments
Applicant's amendments and arguments filed 10/21/2021 have been fully considered and the objection to claim 5 is withdrawn in view of the amendment.  Applicant’s arguments with regard to the rejections under 35 USC 103 are however, not persuasive. 
Applicant argues merely that the prior art and specifically that neither Strock nor Hazel teach a ceramic interlayer having a thickness of 2.54 x 10-6 to 7.62 x 10-5 meters (0.1 to 3.0 mils) disposed between the topcoat and the geometric surface feature, the ceramic interlayer including portions that are separated by faults extending through the ceramic interlayer from the geometric surface feature so the ceramic interlayer is segmented.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Strock and Hazel which provide the fault through the interlayer. The office has shown that Strock discloses a component with a geometric surface feature having a plurality of protrusions and a coating with faults extending through the coating from the geometric surface.  The faults extend through the entire coating from the geometric surface and would therefor extend through the additional applied interlayer coating as taught by Hazel. Applicant has shown no reason why this is not the case. Therefore, Applicant’s argument is not convincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784